DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on       has been entered and acknowledged by the Examiner.
Cancellation of claim 2 has been entered.
The addition of claims 18-19 has been entered.
Claims 1 and 3-19 are pending in the instant application.

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein the bayonet cap portion include no opening in the peripheral surface” including the remaining limitations.
	Claims 2-16 are allowable, at least, because of their dependencies on claim 1. 
	Regarding Claim 17, the references of the Prior Art of record fails to
teach or suggest the combination of the limitations as set forth in Claim 17, and
specifically comprising the limitation of “wherein the exposure apparatus comprises
a holding device configured to hold a lamp device, wherein the holding device
includes a gas supply port configured to supply a gas to an inside of a bayonet
cap portion in the lamp device via the first opening of the lamp device, and a gas
exhaust port configured to exhaust the gas from the inside of the bayonet cap
portion via the second opening of the lamp device, ....... wherein the bayonet cap
portion is formed to have a shape including a bottom surface and a peripheral
surface, and includes, in the bottom surface, a first opening configured to supply
a gas to an inside of the bayonet cap portion and a second opening configured to
exhaust the gas from the inside of the bayonet cap portion” including the remaining
imitations.
Examiner Note: Roberts et al (US PG Pub. No. 2002/0145875) discloses in
figures 1-3 and paragraphs [0023] and [0030]) : An exposure apparatus that exposes a
substrate (not given patentable weight because it is in the preamble but not in the body
of the claim), comprising: a holding device (fig.3) configured to hold a lamp device (302)
wherein the holding device (fig. 3) includes a supply port (810) configured to supply
(water) to an inside of a cap portion (shown but not labeled, see figs. 1-2) in the lamp
device (302) via the first opening of the lamp device , and an exhaust port (312)
configured to exhaust the water from the inside of the cap portion via the second
opening of the lamp device (see figures, cap not labeled).
However, Roberts does not disclose a bayonet type connection for the cap and
the coolant is water not gas (or air) as claimed and cannot be gas since Roberts uses a
radiator to dissipate the heat.

Regarding Claim 18, the references of the Prior Art of record fails to teach or
suggest the combination of the limitations as set forth in Claim 18, and
specifically comprising the limitation of “wherein the lamp device is held by a holding
device including a gas supply port and a gas exhaust port, the bayonet cap
portion includes the first opening in the bottom surface at a position overlapping
with the gas supply port and the second opening in the bottom surface at a
position overlapping with the gas exhaust port in a state in which the lamp device
is held by the holding device” including the remaining limitations.
Regarding Claim 19, the references of the Prior Art of record fails to teach or
suggest the combination of the limitations as set forth in Claim 19, and
specifically comprising the limitation of “wherein the holding device includes a gas supply port configured to supply a gas to an inside of a bayonet cap portion in the lamp device via the first opening of the lamp device, and a gas exhaust port configured to exhaust the gas from the inside of the bayonet cap portion via the second opening of the lamp device’ including the remaining limitations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879